Citation Nr: 1603293	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-32 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The appeal was certified by the RO in Los Angeles, California.  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic files.
 
The Veteran testified at a July 2015 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.  While in service, he worked on a flight deck refueling planes.  

A July 2011 VA examiner determined the Veteran did not have bilateral hearing loss under VA standards.  In this case, however, based on the Veteran's testimony of increased hearing loss, a remand is needed to obtain another VA audiological examination to address whether the Veteran currently has any bilateral hearing loss that is etiologically related to service.  

Any outstanding, relevant treatment records should also be obtained.


Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records concerning hearing loss.  All attempts to obtain records should be documented in the claims folder.

2.  After any additional records are obtained and associated with the claims file, schedule the Veteran for a VA audiological examination to determine the nature and etiology of any diagnosed hearing loss disability.  The electronic claims folders must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims files have been reviewed.  Following the examination, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed hearing loss is etiologically related to or aggravated by service.  If a hearing loss disability is not show, that should also be noted.  A complete rationale must be provided for these opinions, and the examiner must address the objective audiometric testing results.

3.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




